United States Court of Appeals
                     For the First Circuit

No. 19-1699

  IN RE: THE FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO
RICO, AS REPRESENTATIVE FOR THE COMMONWEALTH OF PUERTO RICO; THE
   FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO RICO, AS
  REPRESENTATIVE FOR THE PUERTO RICO HIGHWAYS AND TRANSPORTATION
    AUTHORITY; THE FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR
    PUERTO RICO, AS REPRESENTATIVE FOR THE PUERTO RICO ELECTRIC
 POWER AUTHORITY (PREPA); THE FINANCIAL OVERSIGHT AND MANAGEMENT
   BOARD FOR PUERTO RICO, AS REPRESENTATIVE FOR THE PUERTO RICO
   SALES TAX FINANCING CORPORATION, a/k/a Cofina; THE FINANCIAL
         OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO RICO, AS
     REPRESENTATIVE FOR THE EMPLOYEES RETIREMENT SYSTEM OF THE
           GOVERNMENT OF THE COMMONWEALTH OF PUERTO RICO,

                            Debtors.


THE FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO RICO, AS
    REPRESENTATIVE FOR THE EMPLOYEES RETIREMENT SYSTEM OF THE
          GOVERNMENT OF THE COMMONWEALTH OF PUERTO RICO,

                      Plaintiff, Appellee,

 OFFICIAL COMMITTEE OF RETIRED EMPLOYEES OF THE COMMONWEALTH OF
                          PUERTO RICO,

                   Interested Party, Appellee,

                               v.

       ANDALUSIAN GLOBAL DESIGNATED ACTIVITY COMPANY; GLENDON
   OPPORTUNITIES FUND, LP; MASON CAPITAL MASTER FUND LP; OAKTREE
 OPPORTUNITIES FUND IX (PARALLEL 2), L.P.; OAKTREE OPPORTUNITIES
 FUND IX, L.P.; OAKTREE VALUE OPPORTUNITIES FUND, L.P.; OAKTREE-
  FORREST MULTI-STRATEGY, L.L.C. (SERIES B); OCHER ROSE, L.L.C.;
                          SV CREDIT, L.P.,

                     Defendants, Appellants,

  PUERTO RICO AAA PORTFOLIO BOND FUND II, INC.; PUERTO RICO AAA
   PORTFOLIO BOND FUND, INC.; PUERTO RICO AAA PORTFOLIO TARGET
    MATURITY FUND, INC.; PUERTO RICO FIXED INCOME FUND II, INC.;
      PUERTO RICO FIXED INCOME FUND III, INC.; PUERTO RICO FIXED
    INCOME FUND IV, INC.; PUERTO RICO FIXED INCOME FUND V, INC.;
  PUERTO RICO FIXED INCOME FUND, INC.; PUERTO RICO GNMA AND U.S.
    GOVERNMENT TARGET MATURITY FUND, INC.; PUERTO RICO INVESTORS
BOND FUND I, INC.; PUERTO RICO INVESTORS TAX-FREE FUND II, INC.;
      PUERTO RICO INVESTORS TAX-FREE FUND III, INC.; PUERTO RICO
INVESTORS TAX-FREE FUND IV, INC.; PUERTO RICO INVESTORS TAX-FREE
     FUND V, INC.; PUERTO RICO INVESTORS TAX-FREE FUND VI, INC.;
PUERTO RICO INVESTORS TAX-FREE FUND, INC.; PUERTO RICO MORTGAGE-
 BACKED & U.S. GOVERNMENT SECURITIES FUND, INC.; TAX-FREE PUERTO
   RICO FUND II, INC.; TAX-FREE PUERTO RICO FUND, INC.; TAX-FREE
 PUERTO RICO TARGET MATURITY FUND, INC.; UBS IRA SELECT GROWTH &
INCOME PUERTO RICO FUND; ALTAIR GLOBAL CREDIT OPPORTUNITIES FUND
              (A), LLC; NOKOTA CAPITAL MASTER FUND, L.P.,

                          Defendants.


No. 19-1700

  IN RE: THE FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO
RICO, AS REPRESENTATIVE FOR THE COMMONWEALTH OF PUERTO RICO; THE
   FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO RICO, AS
  REPRESENTATIVE FOR THE PUERTO RICO HIGHWAYS AND TRANSPORTATION
    AUTHORITY; THE FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR
    PUERTO RICO, AS REPRESENTATIVE FOR THE PUERTO RICO ELECTRIC
 POWER AUTHORITY (PREPA); THE FINANCIAL OVERSIGHT AND MANAGEMENT
   BOARD FOR PUERTO RICO, AS REPRESENTATIVE FOR THE PUERTO RICO
   SALES TAX FINANCING CORPORATION, a/k/a Cofina; THE FINANCIAL
         OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO RICO, AS
     REPRESENTATIVE FOR THE EMPLOYEES RETIREMENT SYSTEM OF THE
           GOVERNMENT OF THE COMMONWEALTH OF PUERTO RICO,

                            Debtors.


THE FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO RICO, AS
    REPRESENTATIVE FOR THE EMPLOYEES RETIREMENT SYSTEM OF THE
          GOVERNMENT OF THE COMMONWEALTH OF PUERTO RICO,

                      Plaintiff, Appellee,
 OFFICIAL COMMITTEE OF RETIRED EMPLOYEES OF THE COMMONWEALTH OF
                          PUERTO RICO,

                   Interested Party, Appellee,

                               v.

    PUERTO RICO AAA PORTFOLIO TARGET MATURITY FUND, INC.; PUERTO
                 RICO AAA PORTFOLIO BOND FUND, INC.;
 PUERTO RICO AAA PORTFOLIO BOND FUND II, INC.; PUERTO RICO FIXED
  INCOME FUND II, INC.; PUERTO RICO FIXED INCOME FUND III, INC.;
PUERTO RICO FIXED INCOME FUND IV, INC.; PUERTO RICO FIXED INCOME
  FUND V, INC.; PUERTO RICO FIXED INCOME FUND, INC.; PUERTO RICO
GNMA AND U.S. GOVERNMENT TARGET MATURITY FUND, INC.; PUERTO RICO
INVESTORS BOND FUND I, INC.; PUERTO RICO INVESTORS TAX-FREE FUND
 II, INC.; PUERTO RICO INVESTORS TAX-FREE FUND III, INC.; PUERTO
    RICO INVESTORS TAX-FREE FUND IV, INC.; PUERTO RICO INVESTORS
  TAX-FREE FUND V, INC.; PUERTO RICO INVESTORS TAX-FREE FUND VI,
    INC.; PUERTO RICO INVESTORS TAX-FREE FUND, INC.; PUERTO RICO
   MORTGAGE-BACKED & U.S. GOVERNMENT SECURITIES FUND, INC.; TAX-
FREE PUERTO RICO FUND II, INC.; TAX-FREE PUERTO RICO FUND, INC.;
          TAX-FREE PUERTO RICO TARGET MATURITY FUND, INC.,

                     Defendants, Appellants,

    ALTAIR GLOBAL CREDIT OPPORTUNITIES FUND (A), LLC; ANDALUSIAN
 GLOBAL DESIGNATED ACTIVITY COMPANY; GLENDON OPPORTUNITIES FUND,
   LP; MASON CAPITAL MASTER FUND LP; NOKOTA CAPITAL MASTER FUND,
 L.P.; OAKTREE OPPORTUNITIES FUND IX (PARALLEL 2), L.P.; OAKTREE
  OPPORTUNITIES FUND IX, L.P.; OAKTREE VALUE OPPORTUNITIES FUND,
  L.P.; OAKTREE-FORREST MULTI-STRATEGY, L.L.C. (SERIES B); OCHER
   ROSE, L.L.C.; SV CREDIT, L.P.; UBS IRA SELECT GROWTH & INCOME
                          PUERTO RICO FUND,

                           Defendants.



                          ERRATA SHEET

     The opinion of this Court, issued on January 30, 2020, is
amended as follows:

On page 19, line 5, insert a new footnote after "Enabling Act".

     We are not faced with and do not decide the issues
     pending before the Title III court concerning liens on
prepetition Additional Uniform Contributions.        See
Adversary Complaint, Fin. Oversight & Mgmt. Bd. for P.R.
v. Glendon Opportunities Fund LP (In re Fin. Oversight
& Mgmt. Bd. for P.R.), No. 19-00367-LTS (D.P.R. May 20,
2019), ECF No. 1.